      Case 1:20-cv-10551-PBS Document 36 Filed 11/05/20 Page 1 of 1



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
___________________________________
                                    )
ROBERT HARTIGAN, on behalf of       )
himself and all others similarly    )
situated,                           )
                                    )
                     Plaintiff,     )
                                    )          Civil Action
v.                                  )          No. 20-10551-PBS
                                    )
MACY’S, INC.,                       )
                                    )
                     Defendant.     )
______________________________      )

                         ORDER OF DISMISSAL
Saris, D.J.

     In accordance with the Court's Memorandum and Order, dated

November 5, 2020 (Dkt. No. 35), it is hearby ORDERED, that the

above-entitled action is dismissed.




11/5/2020                                        By the Court,
Date
                                                 /s/ Casey Baker
                                                 Deputy Clerk
